Citation Nr: 0309922	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-10 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1953 to April 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the issue on appeal.


FINDING OF FACT

The veteran has bilateral hearing loss and tinnitus due to 
service acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred as a result 
of active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he incurred bilateral 
hearing loss and tinnitus due to exposure to acoustic trauma 
in service.  

Initial matters

Additional development was undertaken by the Board in January 
2003 with respect to the issue currently on appeal pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  At the Board's 
direction, a VA examination was completed in April 2003.  A 
VA examiner concluded that it was at least as likely as not 
that the veteran's current bilateral hearing loss and 
tinnitus are etiologically related to acoustic trauma in 
service.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated portions of the new regulation.  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  

In this case, as will be explained below, the April 2003 VA 
examination report was favorable to the veteran's claim.  
Thus, the Board believes that the veteran will not be 
prejudiced by the Board consideration of such evidence 
without the necessity of remanding the case to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board additionally notes that the issue of entitlement to 
service connection for an ear disability was denied by rating 
decision in May 1959.  The veteran was notified of the denial 
later in May 1959; he did not appeal.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

In October 2001, the veteran filed his current claim.  In a 
July 2002 Statement of the Case, the RO provided the veteran 
with the VA regulations on new and material evidence but then 
addressed the issue on a de novo basis.  

It is now well-settled law that the submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to the reexamination 
of the appellant's claim by the RO and the Board.  The Board 
is obligated by law to conduct a de novo review as to this 
matter.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In this 
case, because new and material evidence has been added to the 
record, and because the RO addressed the claim in July 2002 
without regard to the finality of the May 1959 rating 
decision, the Board believes that the veteran's claim for 
service connection for bilateral hearing loss and tinnitus is 
properly addressed  without regard for the finality of the 
May 1959 rating decision.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, 
the Board has concluded that the requirements of the 
VCAA as to notice apply to this case and have been 
effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was 
notified by the July 2002 Statement of the Case and the 
October 2002 Supplemental Statement of the Case of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim for service connection 
for bilateral hearing loss.  

Additionally, a letter was sent by VA to the veteran in 
March 2002, with a copy to his representative, in which 
the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection.  The letter explained that VA would 
obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but 
that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  The veteran was given 60 days from the date of 
the letter to respond.  Additional evidence was 
subsequently received on behalf of the veteran.    

The Board notes that the VCAA notification letter sent to the 
veteran in March 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period starting in March 2002 has now 
expired, adjudication of this claim can proceed.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The evidence on file consists of the veteran's service 
medical records, an October 2001 private medical statement 
from S.B., M.D., February 2002 lay statements in support of 
the veteran's claim, an April 2002 statement from the 
veteran's employer, April 2002 affidavits from the veteran's 
wife and from a friend of the veteran, an August 2002 
transcript of the veteran's personal hearing at the RO, the 
April 2003 VA examination report and nexus opinion, and 
statements by and on behalf of the veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  



Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).



Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of current disability on VA 
audiometric examination in April 2003, which showed 
significant sensorineural hearing loss beginning at 3000 
hertz.  The findings were considered indicative of noise 
induced hearing loss and tinnitus.  Therefore, element (1) of 
Hickson is satisfied.  

Hickson element (2), in-service incurrence of disease or 
injury, is satisfied by the notations in service of ear 
problems, including clicking and popping.  Although hearing 
loss was not specifically found on service discharge 
audiological examination, it was noted by the VA examiner in 
April 2003 that the type of testing done on discharge 
examination in April 1954 was not sensitive to high frequency 
hearing loss.

With respect to Hickson element (3), medical nexus, the VA 
examiner concluded after a review of the claims file and 
audiological examination in April 2003 that it was at least 
as likely as not that the veteran's bilateral hearing loss 
and tinnitus were due to noise exposure in service.  Thus, 
there is of record a medical nexus opinion in the veteran's 
favor.  There is no opinion to the contrary.  

All three Hickson elements have thus been satisfied.  
Consequently, the Board concludes that service connection for 
hearing loss and tinnitus is warranted.  The benefit sought 
on appeal is accordingly granted.




ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

